                                                                    USDC-SDNY
                                                                    DOCUMENT
                                                                    ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                        DOC#:
SOUTHERN DISTRICT OF NEW YORK                                       DATE FILED:      r/
                                                                                 o-l{ ( )-\j

 RICHARD HARBUS,

                                 Plaintiff,                         19-CV-2561 (RA)

                            V.                                           ORDER

 HEAVY INC.,

                                 Defendant.


RONNIE ABRAMS, United States District Judge:

         On March 21, 2019, Plaintiff commenced this action. Dkt. 1. Defendant filed its answer

on July 19, 2019. Dkt. 13. Since the filing of the answer, however, there has been no activity on

the docket. On February 20, 2020, the case was reassigned to this Court.

         No later than February 25, 2020, the parties shall file a joint letter updating the Court on

the status of this action

SO ORDERED.
Dated:      February 24, 2020
            New York, New York

                                                              rams
                                                    United States District Judge
